Case 0:12-cr-60049-KMW Document 721 Entered on FLSD Docket 07/17/2019 Page 1 of 1




                           UNITED STATES DISTRICT CO URT
                           SOUTHERN DISTRICT O F FLO RIDA
                            Case No.12-CR-60049-W ILLIAM S

  UNITED STATES OF AM ERICA,

          Plaintiff,

  VS.

  ROG ERIO CHAVES SCOTTO N,

          Defendant.
                             /

                                         O RDER

          THIS M ATTER is before the Coud on Magistrate Judge W illiam M atthewm an's

  repod and recommendations (DE 715) (''Repod'
                                             ') regarding Defendant's motions to
  correct(DE 666.
                ,DE 676). No padyfiled objectionstothe Repod.Upon an independent
  review of the Repod, the record, and applicable case Iaw , it is O RDERED AND

  ADJUDGED that the conclusions in the Report (DE 715) are AFFIRMED AND
  ADOPTED. Defendant'smotions (DE 666.
                                     ,DE 676)are DENIED AS MOOT.
          DO NE A ND O RDERED in Cham bers in M iam i,Florida,this/Q l
                                                                     -d
                                                                      ----
                                                                        ay'ofJuIy,
  2019.


                                                KATHL E M .W ILLIAM S
                                                UNITED S ATES DISTRICT JUDG E


  CC: Rogerio Chaves Scotton
      99370-004
      D.Ray Jam es
      CorrectionalInstitution
      Inmate Mail/parcels
      P.O.Box 2000
      Folkston,GA 31537
